


110 HR 5930 IH: Charitable Aid to Community Heroes Act

U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5930
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Mrs. Bono Mack (for
			 herself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  charitable organizations to collect and disperse deductible contributions for
		  certain individuals who are injured or killed in an effort to protect life or
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 Charitable Aid to Community Heroes Act
			 of 2008.
		2.Charitable
			 organizations permitted to collect and disperse deductible contributions for
			 certain individuals who are injured or killed in an effort to protect life or
			 property
			(a)In
			 generalSection 170 of the
			 Internal Revenue Code of 1986 (relating to charitable, etc., contributions and
			 gifts) is amended by redesignating subsection (p) as subsection (q) and by
			 inserting after subsection (o) the following new subsection:
				
					(p)Charitable
				organizations permitted To collect and disperse deductible contributions for
				certain individuals who are injured or killed in an effort To protect life or
				propertyFor purposes of this
				title—
						(1)In
				generalPayments made by an
				organization described in paragraph (1) or (2) of section 509(a) to an eligible
				individual or to a member of such individual’s family shall be treated as
				related to the purpose or function constituting the basis for such
				organization's exemption under section 501 if the requirements of paragraphs
				(3), (4), and (5) are met.
						(2)Eligible
				individualFor purposes of
				this subsection, the term eligible individual means any
				individual who is injured or killed in an effort to protect life or property if
				such individual is injured or killed while on duty as—
							(A)any Federal,
				State, or local government employee, or
							(B)a member of a qualified volunteer emergency
				response organization (as defined in section 139B(c)(3)).
							(3)Fundraising
				requirementsThe requirements
				of this paragraph are met if—
							(A)the organization
				referred to in paragraph (1) does not engage in any effort to solicit
				contributions for distribution under this subsection,
							(B)such organization accepts contributions
				with respect to any death or injury only during the 1-year period beginning on
				the last day of the event which resulted in such death or injury,
							(C)at least 50 donors
				contribute to such organization with respect to such event, and
							(D)more than 95 percent of the funds are
				contributed by persons who are unrelated to any individual who is entitled to
				any distribution from such contributions.
							(4)Administrative
				requirementsThe requirements
				of this paragraph are met if the entire amount contributed (and any earnings
				thereon) is distributed to eligible individuals or members of their
				families.
						(5)Distribution
				requirements
							(A)In
				generalThe requirements of this paragraph are met with respect
				to an event if—
								(i)all distributions
				are made within 180 days after the close of the 1-year period referred to in
				paragraph (3)(B), and
								(ii)of the aggregate
				amount to be distributed—
									(I)half is
				distributed in equal amounts to each eligible individual with respect to such
				event, and
									(II)half is
				distributed in accordance with subparagraph (B).
									(B)Family
				sharesThe amount required to be distributed under this
				subparagraph shall be distributed as follows (with shares being equal
				amounts):
								(i)Each eligible
				individual shall receive 1 share.
								(ii)Each spouse of an
				eligible individual shall receive 1 share.
								(iii)Each qualifying
				child of an eligible individual or an eligible individual’s spouse shall
				receive ½ share.
								(6)Member of
				familyFor purposes of this subsection—
							(A)In
				generalThe members of the family of an eligible individual are
				the spouse and qualifying children of such individual.
							(B)Date of
				determinationThe determination of whether an individual is a
				spouse or qualifying child of an eligible individual shall be made as of the
				date of the death or injury of such individual, whichever is earlier.
							(C)Qualifying
				childThe term qualifying child means, with
				respect to an eligible individual, any individual—
								(i)who
				bears a relationship to the eligible individual or the eligible individual’s
				spouse which is described in section 152(c)(2),
								(ii)who meets the age
				requirements of section 152(c)(3), and
								(iii)over half of
				whose support is provided by the eligible individual.
								(7)Deceased
				eligible individualsIn the case of an eligible individual who
				died as a result of the event to which this subsection applies, references to
				such individual shall be treated as references to the estate of such
				individual.
						(8)Organizations
				receiving contributions with respect to more than 1 eventIf any
				organization receives contributions with respect to more than 1 event, the
				provisions of this subsection shall be applied separately with respect to each
				event.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions received by organizations after the date of the enactment of this
			 Act.
			
